Case 1:21-mc-00141-CFC Document 1-2 Filed 04/19/21 Page 1 of 3 PageID #: 16




                EXHIBIT A
 Case 1:21-mc-00141-CFC Document 1-2 Filed 04/19/21 Page 2 of 3 PageID #: 17




       6.5     Confidentiality of Claimants’ Submissions. All submissions to the PI Trust by

a holder of a PI Trust Claim or a proof of claim form and materials related thereto shall be

treated as made in the course of settlement discussions between the holder and the PI Trust, and

intended by the parties to be confidential and to be protected by all applicable state and federal

privileges, including but not limited to those directly applicable to settlement discussions. The

PI Trust will preserve the confidentiality of such claimant submissions, and shall disclose the

contents thereof only, with the permission of the holder, to another trust established for the

benefit of asbestos personal injury claimants pursuant to section 524(g) and/or section 105 of the

Bankruptcy Code or other applicable law, to such other persons as authorized by the holder, or in

response to a valid subpoena of such materials issued by the Bankruptcy Court. Furthermore, the

PI Trust shall provide counsel for the holder a copy of any such subpoena immediately upon

being served. The PI Trust shall on its own initiative or upon request of the claimant in question

take all necessary and appropriate steps to preserve said privileges before the Bankruptcy Court

and before those courts having appellate jurisdiction related thereto. Notwithstanding anything

in the foregoing to the contrary, with the consent of the TAC and the Future Claimants’

Representative, the PI Trust may, in specific limited instances, disclose information, documents,

or other materials reasonably necessary in the PI Trust’s judgment to preserve, litigate, resolve,

or settle coverage, or to comply with an applicable obligation under an insurance policy or

settlement agreement within the USG Asbestos Personal Injury Liability Insurance Assets;

provided, however, that the PI Trust shall take any and all steps reasonably feasible in its

judgment to preserve the further confidentiality of such information, documents and materials,

and prior to the disclosure of such information, documents or materials to a third party, the PI

Trust shall receive from such third party a written agreement of confidentiality that (a) ensures
 Case 1:21-mc-00141-CFC Document 1-2 Filed 04/19/21 Page 3 of 3 PageID #: 18




that the information, documents and materials provided by the PI Trust shall be used solely by

the receiving party for the purpose stated in the agreement and (b) prohibits any other use or

further dissemination of the information, documents and materials by the third party.
